DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 
With regard to the amendment filed 02/27/2021, Claims 1, 15 and 18 are amended. Claims 1-23 are pending. No new matter has been added. The specifications submitted 11/08/2021 have been reviewed and no new matter is added. Please enter the specifications submitted on 11/08/2021. 

With respect to the amendment filed on 02/27/2021, see pages 4-6, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of amendments. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 1-23 are allowed. 

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 1-23 are allowed. 
Independent Claims 1, 15 and 18 respectively recite the limitations of: receiving image data associated with an abdomen scan that includes image data of a kidney; receiving at least one clinical biomarker; segmenting, with at least one processor of a computer, kidney image data associated with the kidney from other image data of the abdomen scan; and classifying the functionality of the kidney by analyzing at least one feature determined from the kidney image data and the at least one clinical biomarker. wherein segmenting kidney image data is based at least in part on a weighted probabilistic shape prior associated with the kidney, the weighted probabilistic shape prior based on a training set of kidney image data, and based at least in part on a Markov- Gibbs random field probabilistic model associated with the kidney. 

These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 
The closest prior art reference Brauner et al. in paragraphs [0002], [0005] discloses analyzing images to identify structural features for detecting, monitoring, and/or treating diseases, and/or for evaluating and validating new therapies; analyzing geometric features of blood vessels and correlating one or more features with a biological process, condition, or disease. Accordingly, certain geometric features of 

 	However, Brauner et al., even if combined, fail to teach or suggest receiving image data associated with an abdomen scan that includes image data of a kidney; receiving at least one clinical biomarker; segmenting, with at least one processor of a computer, kidney image data associated with the kidney from other image data of the abdomen scan; and classifying the functionality of the kidney by analyzing at least one feature determined from the kidney image data and the at least one clinical biomarker. wherein segmenting kidney image data is based at least in part on a weighted probabilistic shape prior associated with the kidney, the weighted probabilistic shape prior based on a training set of kidney image data, and based at least in part on a Markov-Gibbs random field probabilistic model associated with the kidney, as required by claims 1, 15 and 18. Indeed, these references are silent about any such segmentation of kidney image data based on weighted probabilistic shape prior using training set of kidney image data, let alone segmentation of kidney image data based at least in part on a Markov-Gibbs random field probabilistic model associated with the kidney. The remaining cited art of record does not cure this deficiency. Accordingly, claims 1, 15 and 18 are allowed. Claims 1-8, 10-14, 17, 21-23 are allowed by virtue of their dependency on claim 1. Claim 16 is allowed by virtue of their dependency on claim 16. Claims 19 and 20 are allowed by virtue of their dependency on claim 18.

Independent Claim 9 recite the limitations of: receiving image data associated with an abdomen scan that includes image data of a kidney; receiving at least one 
These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

 	However, Brauner et al., even if combined, fail to teach or suggest receiving image data associated with an abdomen scan that includes image data of a kidney; receiving at least one clinical biomarker; segmenting, with at least one processor of a computer, kidney image data associated with the kidney from other image data of the abdomen scan; and classifying the functionality of the kidney by analyzing at least one feature determined from the kidney image data and the at least one clinical biomarker; wherein classifying the functionality of the kidney includes classifying the kidney as one of an abnormal transplant or a normal transplant by analyzing the at least one clinical 

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Pinalben Patel/Examiner, Art Unit 2661